Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 4, 2022 has been entered.
Currently, Claims 1-6, 8-14, and 22 are pending.  Claims 1-6, 8-14, and 22 are examined on the merits.  Claim 15 is withdrawn.

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-16), the species hydrocortisone and pharmaceutically acceptable salts, ozokerite wax, and cyclomethicone in the reply filed on Sept. 2, 2020 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Sept. 2, 2020.

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-6, 8-15, and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limiting language of “consisting essentially of” excludes other functional ingredients that contribute to the property of Claim 1.  The further included ingredient of Claims 8 and 22, antioxidant acidifier is ferulic acid, which is an anti-inflammatory ingredient, would seek to broaden the scope of Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lisante et al. (2017, J Dermatological Treatment, 28: 659-667), Intahphuak et al. (2010, Pharmaceutical Biology, 48: 151-157), Ashton et al. (1987, J Int Med Res, 15: 160-6).
Lisante et al. teaches a treatment for atopic eczema with 1% colloidal oatmeal as a cream (Abstract) for massaging a thin layer of the cream on the lesions twice daily (page 660, left column, Materials and methods, Study design).  Treatment is directed at soothing pruritus, restoring the skin barrier and hydration of the stratum corneum, and reducing inflammation with steroid sparing moisturizers and barrier protection (page 659, left column, last sentence). A cream is a pharmaceutically acceptable carrier.
However, Lisante et al. does not teach about 5-30% coconut oil, about 0.25-5% corticosteroid.
Intahphuak et al. teaches a treatment with coconut oil, which has anti-inflammatory, analgesic, and antipyretic effects (Abstract) at topical concentrations of 1000, 2000, 4000 mg/kg (page 154, right column, line 1), which are 10%, 20%, and 40% respectively.
Ashton et al. teaches a treatment with 1% hydrocortisone cream in patients with eczema (Abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use colloidal oatmeal, coconut oil, corticosteroid and a pharmaceutically acceptable carrier because Lisante et al. teaches a treatment for atopic eczema with 1% colloidal oatmeal as a cream (Abstract), Intahphuak et al. teaches a treatment with coconut oil, which has anti-inflammatory, analgesic, and antipyretic effects (Abstract), and Ashton et al. teaches a treatment with 1% hydrocortisone cream in patients with eczema (Abstract).  One would have been motivated to make a treatment for the expected benefit of for treating inflammation of the skin.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
	
Claim(s) 1-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lisante et al. (2017, J Dermatological Treatment, 28: 659-667), Intahphuak et al. (2010, Pharmaceutical Biology, 48: 151-157), Ashton et al. (1987, J Int Med Res, 15: 160-6) as applied to claims 1-6 above, and further in view of Cyclomethicone (2013, https://web.archive.org/web/20130415080902/https://www.ingredientstodiefor.com/item/Cyclomethicone/1015).
The teachings of Lisante et al., Intahphuak et al., and Ashton et al. are set forth above and applied as before.
The combination of Lisante et al., Intahphuak et al., and Ashton et al. do not specifically teach the 10-40% cyclomethicone.
Cyclomethicone teaches an oil free moisturizer and offers light conditioning for use in skin care products at 10% cyclomethicone (Applications).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use colloidal oatmeal, coconut oil, corticosteroid and a pharmaceutically acceptable carrier with cyclomethicone because Lisante et al. teaches a treatment for atopic eczema with 1% colloidal oatmeal as a cream (Abstract), Intahphuak et al. teaches a treatment with coconut oil, which has anti-inflammatory, analgesic, and antipyretic effects (Abstract), Ashton et al. teaches a treatment with 1% hydrocortisone cream in patients with eczema (Abstract), and Cyclomethicone teaches an oil free moisturizer and offers light conditioning for use in skin care products at 10% cyclomethicone (Applications).  One would have been motivated to make a treatment for the expected benefit of for treating inflammation of the skin.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.

Claim(s) 1-6, 8, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lisante et al. (2017, J Dermatological Treatment, 28: 659-667), Intahphuak et al. (2010, Pharmaceutical Biology, 48: 151-157), Ashton et al. (1987, J Int Med Res, 15: 160-6), and Cyclomethicone (2013, https://web.archive.org/web/20130415080902/https://www.ingredientstodiefor.com/item/Cyclomethicone/1015) as applied to claims 1-6 and 14 above, and further in view of Zdunska et al. (2018, Skin Pharmacol Physiol, 31: 332-336).
The teachings of Lisante et al., Intahphuak et al., Ashton et al., and Cyclomethicone are set forth above and applied as before.
The combination of Lisante et al., Intahphuak et al., Ashton et al., and Cyclomethicone do not specifically teach the ferulic acid.
Zdunska et al. teaches a treatment with ferulic acid that possess many physiological functions (anti inflammatory, antioxidant, antimicrobial activity, anticancer, and antidiabetic effect) (Abstract) for cosmetic skin products from 0.5-1% ferulic acid (page 335, right column, lines 1-4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use colloidal oatmeal, coconut oil, corticosteroid and a pharmaceutically acceptable carrier with cyclomethicone because Lisante et al. teaches a treatment for atopic eczema with 1% colloidal oatmeal as a cream (Abstract), Intahphuak et al. teaches a treatment with coconut oil, which has anti-inflammatory, analgesic, and antipyretic effects (Abstract), Ashton et al. teaches a treatment with 1% hydrocortisone cream in patients with eczema (Abstract), Cyclomethicone teaches an oil free moisturizer and offers light conditioning for use in skin care products at 10% cyclomethicone (Applications), and Zdunska et al. teaches a treatment with ferulic acid that possess many physiological functions (anti inflammatory, antioxidant, antimicrobial activity, anticancer, and antidiabetic effect) (Abstract) for cosmetic skin products from 0.5-1% ferulic acid (page 335, right column, lines 1-4).  One would have been motivated to make a treatment for the expected benefit of for treating inflammation of the skin.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.

Claim(s) 1-6, 8-10, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lisante et al. (2017, J Dermatological Treatment, 28: 659-667), Intahphuak et al. (2010, Pharmaceutical Biology, 48: 151-157), Ashton et al. (1987, J Int Med Res, 15: 160-6), Cyclomethicone (2013, https://web.archive.org/web/20130415080902/https://www.ingredientstodiefor.com/item/Cyclomethicone/1015), and Zdunska et al. (2018, Skin Pharmacol Physiol, 31: 332-336) as applied to claims 1-6, 8, 14, and 22 above, and further in view of FDA (2014, https://web.archive.org/web/20140603213757/https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfcfr/CFRSearch.cfm?fr=347.10&SearchTerm=petrolatum).
The teachings of Lisante et al., Intahphuak et al., Ashton et al., Cyclomethicone, and Zdunska et al. are set forth above and applied as before.
The combination of Lisante et al., Intahphuak et al., Ashton et al., Cyclomethicone, and Zdunska et al. do not specifically teach the petrolatum.
FDA teaches a skin protectant drug product for human use with petrolatum from 30-100 percent (m).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use anti inflammatory agents with skin protectant petrolatum because Lisante et al. teaches a treatment for atopic eczema with 1% colloidal oatmeal as a cream (Abstract), Intahphuak et al. teaches a treatment with coconut oil, which has anti-inflammatory, analgesic, and antipyretic effects (Abstract), Ashton et al. teaches a treatment with 1% hydrocortisone cream in patients with eczema (Abstract), Cyclomethicone teaches an oil free moisturizer and offers light conditioning for use in skin care products at 10% cyclomethicone (Applications), Zdunska et al. teaches a treatment with ferulic acid that possess many physiological functions (anti inflammatory, antioxidant, antimicrobial activity, anticancer, and antidiabetic effect) (Abstract) for cosmetic skin products from 0.5-1% ferulic acid (page 335, right column, lines 1-4), and FDA teaches a skin protectant drug product for human use with petrolatum from 30-100 percent (m).  One would have been motivated to make a treatment for the expected benefit of for treating inflammation of the skin with skin protectant.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.

Claim(s) 1-6, 8-15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lisante et al. (2017, J Dermatological Treatment, 28: 659-667), Intahphuak et al. (2010, Pharmaceutical Biology, 48: 151-157), Ashton et al. (1987, J Int Med Res, 15: 160-6), Cyclomethicone (2013, https://web.archive.org/web/20130415080902/https://www.ingredientstodiefor.com/item/Cyclomethicone/1015), Zdunska et al. (2018, Skin Pharmacol Physiol, 31: 332-336) and FDA (2014, https://web.archive.org/web/20140603213757/https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfcfr/CFRSearch.cfm?fr=347.10&SearchTerm=petrolatum) as applied to claims 1-6, 8-10, 14, and 22 above, and further in view of SAGE Publications (1984, J Am College Toxicology, 3: 43-99).
The teachings of Lisante et al., Intahphuak et al., Ashton et al., Cyclomethicone, Zdunska et al., and FDA are set forth above and applied as before.
The combination of Lisante et al., Intahphuak et al., Ashton et al., Cyclomethicone, Zdunska et al., and FDA do not specifically teach the ozocerite wax.
SAGE Publications teaches a treatment for skin with mineral wax Ozokerite for creams and lotions at concentration of up to 50% (page 45, Purpose and Use in Cosmetics), for skin cream 1 and 3% (Table 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to formulate a skin treatment with Ozokerite wax because SAGE Publications teaches a treatment for skin with mineral wax Ozokerite for creams and lotions at concentration of up to 50% (page 45, Purpose and Use in Cosmetics), for skin cream 1 and 3% (Table 2).  One would have been motivated to make a treatment as a cream wax for the expected benefit of treating inflammation of the skin.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
	

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655